The Case.
Wilson Roccow was possessed of a considerable Estate made his Will dated 26. of August 1713. wherein he gives to his Wife all his Personal Estate after payment of some Legacies inter alia. He gives to his God-Son Pasco Curie one hundred pounds at the age of 21. Years and to be brought up in England 2. Years at his Charge
The Wife married the Deft. Pasco Curie died before his age of 21. and the Pit. as his Adm’r demands the Legacy But I think upon the Reasons and Authorities in the Case of Nicholas & Burwell the Bill ought to be Dismissed, But there is a farther Reason from the different penning of the two Wills. The words of the Will connected are, After the payment of some Legacies he gives all to his Wife Then gives this Legacy at a time which never happened which I think clearly shews that the Wife was to have all that the Legatees did not live to receive
And the Bill was Dism’t by a great Majority of the Court